AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 3, 2016 Securities Act Registration No. 033-06836 Investment Company Act Reg. No. 811-04722 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 46 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 48 [ X ] (Check appropriate box or boxes.) PROVIDENT MUTUAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) N16 W23217 Stone Ridge Drive, Suite 310 Waukesha, Wisconsin (Address of Principal Executive Offices) (Zip Code) (262) 521-2300 (Registrant’s Telephone Number, including Area Code) J. Scott Harkness Copy to: Provident Trust Company Susan Hoaglund N16 W23217 Stone Ridge Drive, Suite 310 Godfrey & Kahn, S.C. Waukesha, Wisconsin 53188 780 North Water Street (Name and Address of Agent for Service) Milwaukee, Wisconsin 53202 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 46 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.45 on FormN-1A filed January27,2016.This PEANo.46 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.45 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amended Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Waukesha, and State of Wisconsin on the 3rd day of February, 2016. PROVIDENT MUTUAL FUNDS, INC. (Registrant) By:­­­­­/s/ J. Scott Harkness J. Scott Harkness, President Pursuant to the requirements of the Securities Act of 1933, this Amended Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Name Title Date /s/ J. Scott Harkness President February 3, 2016 J. Scott Harkness /s/ Michael A. Schelble Treasurer February 3, 2016 Michael A. Schelble John F. Hensler* Director February 3, 2016 John F. Hensler Douglas C. Malmquist* Director February 3, 2016 Douglas C. Malmquist Robert H. Manegold* Director February 3, 2016 Robert H. Manegold /s/ Thomas N. Tuttle, Jr. Director February 3, 2016 Thomas N. Tuttle, Jr. By: /s/ James R. Daley James R. Daley As Attorney-in-Fact pursuant to Powers of Attorney previously filed and incorporated by reference. INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
